DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/5/2022 have been fully considered but they are not persuasive.  The claims are amended in effort to address issues under 35 U.S.C. 112(a) and (b), however related issues remain in the amended language.  No particular arguments are presented concerning 35 U.S.C. 112(b).  Concerning 35 U.S.C. 112(a), Applicant refers to pages 11-12 of the specification for support of the amended feature establishing the inability of the computing unit to compute a direction of movement, however this passage is not found to disclose the broad scope of the associated negative limitation.  New rejections under 35 U.S.C. 112 are applied in accordance with the amended claim language.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 requires “the new object being a physical object that is detected by the sensor arrangement a single time upon entering the detection range to establish the current actual position such that a direction of movement of the new object cannot be computed by the at least one computing unit based on the current actual position prior to the sensor arrangement detecting the new object a second time in the detection range”.  Claim 9 includes a corresponding limitation, referring to a “vehicle processor” rather than “computing unit”.  The limitation imposed by the “such that…” language is indefinite.  The claims do later indicate that the computing unit/vehicle processor establish an estimated initial “direction of movement of the new object”, and such estimation appears to fall within the scope of “computing” “a direction of movement of the new object”.  The limitations therefore appear to conflict, unless it is the intent to imply that the object is in fact detected a second time.  If so, this second detection should be made clear. Alternatively, if establishing an estimated initial “direction of movement” is not intended to fall within the scope of computing “a direction of movement”, the scope of this computation is not clear. What is the definition of computing a direction of movement, and by extension the metes and bounds of the negatively limited computing unit/vehicle processor? Additionally, if establishing an estimated initial “direction of movement” is not intended to fall within the scope of computing “a direction of movement”, there is no “direction of movement” computation as part of the claimed invention. Therefore, the limitation imposed on the actual claimed system components and method steps by excluding the “current actual position” as basis for such a theoretical direction of movement computation in a “such that” statement is indefinite.  Claims 2-8 and 10-18 depend on one of claims 1 and 9 and are likewise indefinite.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 is amended to require: “a direction of movement of the new object cannot be computed by the at least one computing unit  based on the current actual position prior to the sensor arrangement detecting the new object a second time in the detection range”. Claim 9 includes a corresponding limitation, referring to a “vehicle processor” rather than “computing unit”. Applicant appears to rely upon page 11 of the specification as originally filed for support of the limitation: “as a rule, when a new object 2 is detected for the first time, no information regarding the direction in which the detected object 2 is moving with respect to the device 1 is initially available”.  However, this general indication that “no information regarding the direction” is “initially available” does not support  “a direction of movement of the new object cannot be computed by the at least one computing unit (or vehicle processor) based on the current actual position prior to the sensor arrangement detecting the new object a second time in the detection range”  as required in claims 1 and 9.  That is, while one of ordinary skill in the art recognizes that information from a second detection may be used along with information from a first detection to identify the direction of object movement, there is nothing to require this be the only means possible for computing the direction of movement.  This passage of the specification does not specifically disclose the computing unit or vehicle processor as being incapable of computing a direction of movement prior to a second detection by the sensor arrangement as is claimed.  For example, a computing unit/processor may cooperate with other sensor arrangements or the object itself for additional information which would enable a direction of movement computation prior to detecting the object a second time by the sensor arrangement, as neither these or other possibilities are excluded by the specification to support the “negative” limitation included by amendment.  Notably, the claims later indicate that the computing unit/vehicle processor “estimate” initial “direction of movement” of the new object, (presumably intended to be prior to a second detection), which falls within the scope of computing a “direction of movement” of the new object.  It appears that it may instead be the intent to exclude a much narrower possibility than that expressed in the claims, in particular that the direction of movement cannot be computed based on only the established current actual position, because in order to determine object direction based on position, at least two positions are required. 
The amended language of claims 1 and 9 contains new matter which was not described in the specification as originally filed. Claims 2-8 and 10-18 which are dependent on claims 1 or 9 likewise fail to comply with the written description requirement. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



                                                                                                                                                     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew M Barker whose telephone number is (571)272-3103. The examiner can normally be reached M, W, Th, Fri  8:00 AM-4:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-273-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW M BARKER/Primary Examiner, Art Unit 3646